UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 15-4773


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

THOMAS LEE BURNS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:14-cr-00203-RJC-1)


Submitted: July 27, 2017                                          Decided: July 31, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Ross Hall Richardson, Joshua B. Carpenter, FEDERAL PUBLIC DEFENDER FOR THE
WESTERN DISTRICT OF NORTH CAROLINA, for Appellant. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Lee Burns appeals his conviction and the 34-month sentence imposed

after he pled guilty without a plea agreement to being a felon in possession of a firearm,

in violation of 18 U.S.C. §§ 922(g), 924(a)(2) (2012). Counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), noting that Burns wished to challenge the

enhancement to his base offense level, but conceding that Burns’ release from prison

renders moot any challenge to the imprisonment component of the criminal judgment.

The Government has declined to file a response brief and Burns has not filed a pro se

supplemental brief, despite receiving notice of his right to do so. Finding no reversible

error, we affirm in part and dismiss in part.

       We agree with counsel that we lack jurisdiction to review the imprisonment

component of Burns’ sentence, as his release from prison renders moot any challenge to

the imposed term of imprisonment. As a result of Burns’ release, “there is no wrong to

remedy[,]” and this court “cannot grant any effectual relief whatever in favor of the

appellant” as to the imprisonment component of his sentence. * United States v. Hardy,

545 F.3d 280, 285 (4th Cir. 2008) (internal quotation marks omitted).

       In accordance with our obligations under Anders, we have reviewed the entire

record in this case and have found no meritorious issues for appeal. Accordingly, we

affirm in part and dismiss in part. This court requires that counsel inform Burns, in


       *
         Although Burns remains on supervised release, we discern no error in the
supervised release portion of the district court’s judgment.


                                                2
writing, of the right to petition the Supreme Court of the United States for further review.

If Burns requests that a petition be filed, but counsel believes that such a petition would

be frivolous, then counsel may move in this court for leave to withdraw from

representation. Counsel’s motion must state that a copy thereof was served on Burns.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                    AFFIRMED IN PART;
                                                                    DISMISSED IN PART




                                             3